Citation Nr: 1624740	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-14 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for bilateral knee disability, to include as secondary to bilateral podalgia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to August 1998 in the United States Army.

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The RO declined to reopen the Veteran's claim for a bilateral knee disorder.  The Veteran filed a notice of disagreement (NOD) in July 2009 and the RO furnished the Veteran with a statement of the case (SOC) in March 2010.  The Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in March 2010.  

The issue on appeal has been re-characterized as denoted in the title page to entail all bilateral knee diagnoses identified in the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The July 2009 NOD included the issues of entitlement to an increased rating for bilateral podalgia and entitlement to service connection for a low back disorder.  However, following the issuance of a March 2010 SOC, which addressed all three issues, the Veteran's substantive appeal specifically limited redress to the appeal to the "bilateral patellofemoral pain syndrome;" and no other issues were certified to the Board. 

The Veteran was afforded a hearing before the undersigned in February 2016. A transcript has been associated with the claims file.

The issue of entitlement to service connection for a bilateral knee disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  Entitlement to service connection for bilateral patellofemoral pain syndrome (claimed as bilateral knee condition) was denied by the RO in a May 2006 rating decision; the Veteran was notified in writing of the decision, but she did not submit a notice of disagreement or new evidence within a year of the notice of that decision. 
 
2.  Evidence pertaining to the bilateral knee disability received since the May 2006 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied entitlement to service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 
 
2.  Evidence received since the May 2006 rating decision is new and material, and the Veteran's claim for service connection for a bilateral knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim was previously denied in May 2006 because there was no evidence of bilateral patellofemoral pain syndrome during the Veteran's active duty, nor was the Veteran's service-connected bilateral podalgia related to the illness.  Therefore, for the evidence to be material in this case, it must address these unestablished facts. 

She was notified of this decision in May 2006, but did not submit a notice of disagreement or additional evidence within a year of the notice.  

Rating actions become final one year after the notice of the decision, unless a notice of disagreement or new and material evidence is received prior to the end of the one year period.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b) (20115).  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the Veteran testified as to receiving an acute bilateral knee injury from a fall during her basic training.  See February 2016 Board Hearing transcript.  The Veteran reported that her pain has been ongoing and continuous since that incident, but was not addressed during her active duty as "at that time that was most painful was my feet."  Id.  Moreover, since the May 2006 rating decision the Veteran has submitted a disability benefits questionnaire (DBQ) regarding her bilateral knee disorders that has never before been considered.  See April 2016 DBQ.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, without offering an opinion as to the weight to be provided to this evidence, it is sufficient to qualify as new and material evidence.  The claim of entitlement to service connection for a bilateral knee disorder is reopened.



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disorder.



REMAND

The Veteran was afforded a VA examination in February 2006.  However, as identified above, the February 2006 VA examiner's opinion solely concerned the theory of secondary service connection, and did not address direct entitlement.  

The Board's finding of new and material evidence entitles the Veteran to a new examination.  Shade.

The February 2006 VA examiner indicated that the Veteran's service medical records were reviewed, as well as other records from the Computerized Record Management System (CPRS), which the Board cannot access.  As the VA examiner reviewed and relied upon material currently outside the Board's purview, this outstanding evidence would be pertinent to a determination of whether there is a presently existing disability within VA standards; or, whether said disability is related to service.

The Veteran has recently submitted the report of a knee examination by a private physician that notes the Veteran reports of knee symptoms beginning in service, but does not include an opinion linking the current disability to service or the reported symptoms.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records, to specifically include all medical documentation which is currently only available in the CPRS system. 

2.  Schedule the Veteran for a VA examination to obtain a medical opinion clarifying whether the Veteran has a current bilateral knee disability that began in service or is otherwise related to an in service injury or service connected disability.  

The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current knee disability began in active service; or is due to an injury or disease during such service.

The examiner should opine whether the Veteran's reports of in-service injury and symptoms beginning in service, if accepted, would with the other evidence of record, be sufficient to establish a link between the current knee disabilities and service.  The examiner should also state whether there is any medical reason not to accept these reports.  The absence of treatment records is not a sufficient reason to reject her reports, unless the existence of such records would be medically expected.

b)  If not directly incurred in service, is any current knee disability caused or aggravated (permanent worsening of the underlying disability beyond natural progress) by the bilateral podalgia?  VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  

The examiner should provide reasons for the opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the needed opinion to be provided.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


